Citation Nr: 9901464	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veterans death as due to post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967, to include duty in the Republic of Vietnam.  The 
veteran died in September 1981.  The appellant is the widow 
of the veteran.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1997 from the Montgomery, 
Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  The verification death shows that the veteran died in 
September 1981 at the age of 37 due to suicide due to an 
apparent self-inflicted gunshot wound to his chest. 

2.  Service connection for the cause of veterans death was 
denied by the RO in March 1982.  The appellant did not appeal 
that decision.

3.  The evidence received since the March 1982 rating 
decision includes an opinion from a private psychiatrist, 
which tends to show a causal relationship between the PTSD 
and the veterans cause of death.

4.  The veteran had PTSD at the time of his death which was 
of service origin.

5.  The PTSD is causally related to the veterans death.

CONCLUSIONS OF LAW

1.  The evidence submitted since the unappealed March 1982 
rating decision, which denied service connection for cause of 
the veterans death, is new and material and the appellant's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §  3.156 (1998).

2.  PTSD was incurred in service.  U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303 (1998).

3.  The service connected PTSD caused or contributed 
substantially and materially to the veterans death.  38 
U.S.C.A. §§  1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty or which is proximately 
due to or the result of a service connected disease or 
injury. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (1998).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Consideration will be given to the 
circumstances, conditions, and hardships of service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).

The act of suicide or a bona fide attempt is considered to be 
evidence of mental unsoundness. Therefore, where no 
reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from 
mental unsoundness.  38 C.F.R. § 3.302 (1998).

The verification of death signed by a registrar of vital 
statistics shows that the veteran died in September 1981 at 
the age of 37 with the cause of death reported as a gunshot 
wound to the chest.  Suicide was reported.  It was stated 
that the gunshot was apparently self-inflicted.  At the time 
of his death service connection was not in effect for any 
disability.  

The evidence of record at the time of the March 1982 decision 
by the RO, which denied entitlement to service connection for 
the cause of the veterans death is briefly summarized.

The veteran had active duty service from July 1964 to July 
1967, to include in the Republic of Vietnam.  His service 
medical records do not reflect any treatment for, or 
diagnosis of, a psychiatric disorder.  The veterans DD 214 
shows that he was awarded the Combat Infantrymans Badge.  

A March 1981 private medical record indicates that the 
veteran was seen for psychiatric problems.  The evaluation 
was conducted by Dr. Feist, a psychiatrist.  At that time the 
veteran stated that he was stationed in Vietnam for a year.  
The veteran reported that during his one year in Vietnam that 
he was involved in fights, felt unclean, felt that he 
had done wrong, and drank excessively.  The examination 
showed that the veteran was depressed and could be diagnosed 
as having a major depressive illness, unipolar type.  

The veteran committed suicide in September 1981 by shooting 
himself in the chest.  The RO denied the appellants claim of 
entitlement to service connection for the cause of the 
veterans death in March 1982.  At that time, the RO 
determined that the veterans psychiatric disorder preexisted 
his entrance into active duty and was not aggravated by 
service.  The RO also determined that there was insufficient 
basis to establish the presence of PTSD.  The appellant was 
notified of that decision and of her appellate rights.  She 
did not perfect an appeal from this decision.  Therefore, 
that decision is final.  38 U.S.C.A. § 7105.  To reopen a 
finally denied claim, an appellant must submit new and 
material evidence.  38 U.S.C.A. §§  5108, 7105 West 1991); 
38 C.F.R. § 3.104, 3.156 (1998). 

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  The Court has summarized the law 
on the first step of the reopening process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

The evidence received since the March 1982 rating decision 
includes a May 1998 statement from Dr. Feist, the 
psychiatrist who examined the veteran in March 1981.  Dr. 
Feist rendered an opinion that the veteran had PTSD related 
to service in Vietnam and that his PTSD and associated guilt 
contributed to the development of his major depressive 
disorder, which terminated with his suicide. 

The appellant testified before a member of the Board during a 
videoconference hearing in October 1998.  At that time she 
described the psychiatric symptoms the veteran manifested 
prior to his death.

To summarize, the evidence submitted since the March 1982 
decision by the RO includes the opinion from Dr. Feist that 
the veteran had PTSD, and that his PTSD and associated guilt 
contributed to the development of his major depressive 
disorder, which terminated with his suicide.  The Board finds 
this evidence is probative as to the issue at hand and tends 
to show that the veteran had PTSD which was caused by his 
service in Vietnam and which contributed to his death.  
Accordingly, it is the Boards judgment that the evidence 
received since the March 1982 RO decision is new and material 
and the appellants claim has been reopened.

Once a claim has been reopened, a decision regarding the 
issue in appellate status must be based on a de novo review 
of the record.  

The evidence of record demonstrates that the veteran served 
honorably from July 1964 to July 1967, to include in the 
Republic of Vietnam.  Upon the veterans entrance to active 
duty service he denied any history of a psychiatric disorder.  
The veteran was provided with an entrance examination in July 
1964.  The report of this examination indicates that he was 
evaluated as clinically normal for psychiatric purposes.  The 
veterans service medical records (SMRs) do not include any 
complaints of, treatment for, or diagnosis of, a psychiatric 
disability.  Upon separation from active duty service the 
veteran denied any psychiatric concerns.  A separation 
examination in June 1967 evaluated the veteran as normal for 
psychiatric purposes.  The veterans DD 214 demonstrates that 
he was awarded the Combat Infantrymans Badge.

A March 1981 private medical record indicates that the 
veteran was seen for psychiatric problems.  The evaluation 
was conducted by Dr. Feist, a psychiatrist.  At that time the 
veteran stated that he was stationed in Vietnam for a year.  
The veteran reported that during his one year in Vietnam that 
he was involved in fights, felt unclean, felt that he 
had done wrong, and drank excessively.  The examination 
showed that the veteran was depressed and could be diagnosed 
as having a major depressive illness, unipolar type.

The veteran died in September 1981 at the age of 37 with the 
cause of death reported as an apparent self-inflicted gunshot 
wound to the chest.  Suicide was reported.

An October 1983 letter from Dr. Feist indicates that although 
the veteran may have had problems prior to his period of 
active duty service, that his emotional symptoms became more 
severe at that time.  It was the doctors opinion that the 
diagnosis of post-Vietnam Stress Syndrome was applicable to 
the veteran.

Lay statements have been submitted by the veterans two 
sisters, wife, and sister in law.  These statements are to 
the effect that after the veterans return from Vietnam that 
he had trouble sleeping, was very nervous, suffered from 
flashbacks of combat, became deeply depressed, and had 
difficulties with employment.  The appellant has also 
provided testimony at her videoconference hearing, which 
elaborated on the veterans psychiatric symptoms. 

A May 1998 letter from Dr. F. Feist, M.D. has also been 
associated with the claims folder.  This letter indicates 
that the Dr. Feist initially saw the veteran in March 1981 
during a period of psychiatric hospitalization.  Dr. Feist 
saw the veteran on 5 subsequent occasions, and stated that 
the veteran reported feelings of anxiety, of depression of 
major proportions, and of guilt about his conduct in the 
Vietnam.  Dr. Feist stated that in his opinion the veterans 
post traumatic stress disorder and his associated guilt did 
contribute to his cause of death. Dr. Feist stated that he 
had reviewed the letters from the veterans sisters and his 
sister in-law and they supported his hypotheses. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1998).

As stated above, a veteran is to be considered to have been 
in sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service.  The veterans SMRs do not 
indicate that the veteran had a psychiatric disorder upon his 
entrance to active duty service, nor do they demonstrate that 
he had a psychiatric disorder while in service.  The veteran 
was awarded the Combat Infantrymans Badge and which under 
the relevant regulations establishes a presumption of the 
presence of PTSD stressors.  

Lay statements from family members and personal testimony 
have been associated with the claims folder which demonstrate 
that the veteran suffered from a variety of psychiatric 
symptoms following his return from Vietnam which included 
trouble sleeping, nervousness, flashbacks, depression.  Lay 
statements testimony are considered to be competent evidence 
when describing a symptom of a disease or disability

Additionally, Dr. Feist, who had examined and treated the 
veteran shortly before his death, after reviewing the 
contents of three of the lay statements, rendered an opinion 
that the veteran suffered from PTSD as a result of his 
service in Vietnam, and that this contributed to his cause of 
death.  In view of the fact that Dr. Feist was treating the 
veteran for psychiatric problems prior to the veterans 
death, the Board places significant probative value on Dr. 
Feists opinion.  

Accordingly, it is the Boards judgment that at the time of 
the veterans death the veteran had PTSD, which was directly 
the result of combat during service.  Additionally, the Board 
finds the service connected PTSD contributed substantially to 
cause the veterans death.  Thus, service connection for 
cause of the veterans death is warranted.  

When the Board reopens the claim on the basis of the 
submission of new and material evidence, then it must be 
returned to the RO for further consideration if the veteran 
would be prejudiced by a decision on the merits of the claim. 
See Bernard v. Brown, 4 Vet. App. 384 (1995).  However, as 
the Board is able to grant the benefit sought by the veteran, 
there is no prejudice to the appellant. 



ORDER

New and material evidence having been submitted, the 
appellants claim for service connection for cause of the 
veterans death has been reopened.

Entitlement to service connection for the cause of the 
veterans death is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
